 



Exhibit 10.15

CHEVRON CORPORATION
BENEFIT PROTECTION PROGRAM

Section 1.     Establishment and Purpose.

          This Chevron Corporation Benefit Protection Program was established
effective March 29, 2000 by action of the Board of Chevron Corporation. The
purpose of the Program is to protect certain benefits provided to employees of
the Corporation and its Subsidiaries against elimination or reduction in the
event of a Change in Control. In addition, the Program is designed to provide
individuals who are eligible to receive awards under the Chevron Corporation
Long-Term Incentive Plan compensation to offset any excise tax imposed by
Section 4999 of the Internal Revenue Code of 1986, as amended.

Section 2.     Definitions.

              (a)     “Accountants” means the independent accountants retained
by the Company most recently prior to the Change in Control.

              (b)     “Benefit Protection Period” means the period commencing
six months prior to the public announcement of a proposed transaction which,
when effected, is a Change in Control and ending on the date which is two years
after the date of a Change in Control.

              (c)     “Board” means the board of directors of the Corporation.

              (d)     “Change in Control” shall have the meaning assigned to it
in Article VI of the bylaws of the Corporation, as such bylaws may be amended
from time to time.

              (e)     “Code” means the Internal Revenue Code of 1986, as
amended.

              (f)     “Corporation” means Chevron Corporation, a Delaware
corporation, or any successor corporation.

              (g)     “Equalization Amount” shall have the meaning set forth in
Section 4 of the Program.

              (h)     “Excise Tax” shall have the meaning set forth in Section 4
of the Program.

              (i)     “Payment” shall have the meaning set forth in Section 4 of
the Program.

              (j)     “Program” means this Chevron Corporation Benefit
Protection Program.

              (k)     “Subsidiary” means any corporation or entity in which the
Corporation directly or indirectly controls more than 50% of the total voting
power of all classes of its

1



--------------------------------------------------------------------------------



 



stock having voting powers and which the Board has designated as a Subsidiary
for purposes of the Program.

Section 3.      Benefit Protection.

              (a)     Severance Programs. Concurrent with the adoption of the
Program, the Board has adopted the Chevron Corporation Change in Control Surplus
Employee Severance Program for Salary Grades Below 1AA, the Chevron Corporation
Change in Control Surplus Employee Severance Program for Salary Grades 1AA to
1XA and the Chevron Corporation Change in Control Surplus Employee Severance
Program for E-Level Salary Grades in order to provide protection to eligible
employees of the Corporation or its Subsidiaries in the event of a Change in
Control.

              (b)     Other Chevron Plans.

            (i)     Retiree Health Care and Life Insurance Coverage. During the
Benefit Protection Period, neither the Corporation nor a Subsidiary may take any
action which would render ineligible for post-retirement health care or life
insurance coverage an individual who as of the date of a Change in Control had
satisfied the eligibility requirements for such coverage (as determined under
the terms of the applicable plan). This provision shall be applicable to any
such individual, whether or not he or she was employed by the Corporation or a
Subsidiary on the date of the Change in Control.

            (ii)     Employer Health Care and Life Insurance Coverage
Contribution. During the Benefit Protection Period, neither the Corporation nor
a Subsidiary may take any action which would reduce the amount or duration of
employer contributions toward the cost of health care coverage or the proportion
which employer contributions bears to the total cost of life insurance coverage
for any individual who as of the date of a Change in Control was entitled to
have the Corporation or a Subsidiary pay for all or a portion of the cost of
such coverage (or who becomes so entitled during the Benefit Protection Period).
This provision shall be applicable to any such individual, whether or not he or
she was employed by the Corporation or a Subsidiary on the date of the Change in
Control.

            (iii)     Retirement Plan Vesting. Upon a Change in Control, all
Members in the Chevron Corporation Retirement Plan who were on the active
payroll of the Corporation or a Subsidiary on the date of a Change in Control
shall become fully vested in their benefits accrued under the Retirement Plan.

            (iv)     Potential Profit Sharing Savings Plan Vesting. Unless the
Board determines, upon the advice of the independent accountants of the

2



--------------------------------------------------------------------------------



 



Corporation, that such action would jeopardize the Corporation’s ability to use
pooling of interests accounting with respect to any transaction for which the
Corporation desires to use such accounting treatment, upon a Change in Control
the Board shall adopt an amendment to the Profit Sharing Savings Plan providing
that the unvested balance in the Plan account of any Member who was on the
active payroll of the Corporation or a Subsidiary on the date of a Change in
Control shall become 100% vested and nonforfeitable as of the date of the Change
in Control.

              (c)     Change in Control Effected Pursuant to Agreement. The
Board shall take such action, if a Change in Control is effected pursuant to an
agreement between the Corporation and another party or parties, as is necessary
to require that such agreement contain provisions reasonably effective to ensure
that (i) the benefits intended to be provided under the foregoing plans to
eligible persons as of the date of the Change in Control will be effectively
provided following the Change in Control and for at least two years thereafter;
and (ii) following a Change in Control if any benefit plan or program previously
maintained by the Corporation or any Subsidiary is eliminated or amended to
reduce the benefits provided thereunder, the benefits thereafter provided under
any comparable plan maintained by the Corporation or any Subsidiary or by the
party or parties to the Change in Control shall be no less favorable to the
individuals previously eligible to participate in the amended or eliminated plan
or program than the benefits provided under comparable plans or programs to
similarly situated employees or retirees, as applicable, of the party or parties
to the Change in Control.

              (d)     General Provisions.

            (i)     No Mitigation of Damages. No employee shall be required to
mitigate the amount of any payment or benefit provided for in any plan or
program of the corporation or a Subsidiary by seeking other employment or
otherwise and, except as otherwise provided in the Chevron Corporation Change in
Control Surplus Employee Severance Program for Salary Grades 1AA to 1XA or the
Chevron Corporation Change in Control Surplus Employee Severance Program for
E-Level Salary Grades, as applicable, no such payment shall be offset or reduced
by the amount of any compensation or benefits provided to any employee in any
subsequent employment.

            (ii)     Severability. The provisions of this Program shall be
deemed severable and the invalidity or unenforceability of any provision shall
not affect the validity or enforceability of the other provisions hereof.

            (iii)     Successors and Assigns. The Program shall be binding upon
and shall inure to the benefit of the Corporation, its successors and assigns
and the Corporation shall require any successor or assign to expressly assume
and agree to perform the Program in the same manner and to the same extent that
the Corporation would be required to perform

3



--------------------------------------------------------------------------------



 



them if no such succession or assignment had taken place. The term “the
Corporation” as used herein shall include such successors and assigns. The term
“successors and assigns” as used herein shall mean a corporation or other entity
acquiring all or substantially all the assets and business of the corporation
(including the Program) whether by operation of law or otherwise.

            (iv)     No right of Setoff. The Corporation’s obligation to make
the payments and provide the benefits included in the Program and otherwise to
perform its obligations hereunder shall not be affected by any circumstances,
including, without limitation, any setoff, counterclaim, recoupment, defense or
other rights which the Corporation may have against the affected employee or
others.

            (v)     Waiver. No provision of the Program may be modified, waived
or discharged unless such waiver, modification or discharge is agreed to in
writing and signed by the affected employee and the Corporation. No waiver by
either party hereto at any time of any breach by the other party hereto of, or
compliance with, any condition or provision of the Program to be performed by
such other party shall be deemed a waiver of similar or dissimilar provisions or
conditions at the time or at any prior or subsequent time.

Section 4.     Payment of Tax Equalization Benefits.

            (a)     Eligibility. This Section 4 shall be applicable to any
individual who is eligible to receive an award under the Chevron Corporation
Long-Term Incentive Plan, as amended from time to time. Such individuals shall
be referred to in this Section 4 as “Eligible Employees.”

            (b)     Tax Equalization Benefits. If any payments, distributions or
other benefits payable by or from the Corporation to or for the benefit of an
Eligible Employee in connection with or in any way related (or deemed related)
to a Change in Control from any source whatsoever (collectively the “Payment”)
would be subject to the excise tax imposed by Section 4999 of the Code or any
interest or penalties are incurred by the Eligible Employee with respect to such
excise tax (such excise tax, together with any such interest and penalties, are
collectively referred to as the “Excise Tax”), then the Payment shall be limited
to the largest amount which would not cause the Eligible Employee to be subject
to the Excise Tax (the “Limited Payment”). The preceding sentence shall not
apply, however, if the Payment (prior to such limitation) exceeds the Limited
Payment by more than the lesser of ten percent of the Payment or $50,000. Where
the Payment is not limited to the Limited Payment, the Eligible Employee shall
be entitled to receive from the Corporation or the Subsidiary which employs the
Eligible Employee an additional payment (the “Equalization Amount”) in an amount
such that after payment by the Eligible Employee of all taxes (including,
without limitation, any income and employment taxes and any interest and
penalties imposed thereto) and the

4



--------------------------------------------------------------------------------



 



Excise Tax imposed on the Equalization Amount, the Eligible Employee retains an
amount of the Equalization Payment equal to the Excise Tax imposed upon the
Payment. All calculations required pursuant to the Program shall be performed by
the Accountants based on information supplied by the Corporation and the
Eligible Employee. All fees and expenses of the Accountants shall be paid by the
Corporation. In the event that an Eligible Employee’s Payment is limited to a
Limited Payment, the components of the Payment shall be reduced in the following
order, solely to the extent necessary to reduce the Payment to the Limited
Payment:

            (i)     Payments pursuant to a severance program described in
Section 3(a);

            (ii)     Payments pursuant to a performance unit granted under the
Chevron Corporation Long-Term Incentive Plan which was accelerated by reason of
the Change in Control;

            (iii)     The right to exercise a stock option granted under the
Chevron Corporation Long-Term Incentive Plan the vesting of which was
accelerated by reason of the Change in Control; and

            (iv) Any other component of the Payment.

Section 5.     Administration.

              (a)     The Committee. The Program shall be administered by the
Management Compensation Committee of the Board, or any successor thereto. The
Board may at any time replace the Management Compensation Committee with another
Committee.

              (b)     Actions by the Committee. The Committee shall hold
meetings at such times and places as it may determine. Acts approved by a
majority of the members of the Committee present at a meeting at which a quorum
is present, or acts reduced to or approved in writing by a majority of the
members of the Committee, shall be the valid acts of the Committee.

              (c)     Powers of the Committee. The Committee shall have the
authority to administer the Program in its sole discretion. To this end, the
Committee is authorized to construe and interpret the Program, to promulgate,
amend and rescind Rules relating to the implementation of the Program and to
make all other determinations necessary or advisable for the administration of
the Program. Subject to the requirements of applicable law, the Committee may
designate persons other than members of the Committee to carry out its
responsibilities and may prescribe such conditions and limitations as it may
deem appropriate. Any determination, decision or action of the Committee in
connection with the construction, interpretation, administration, or application
of the Program shall be final, conclusive and binding upon all persons
participating in the Program and any person validly claiming under or through
persons

5



--------------------------------------------------------------------------------



 



participating in the Program.

              (d)     Liability of Committee Members. No member of the Board or
the Committee will be liable for any action or determination made in good faith
by the Board or the Committee with respect to the Program.

Section 6.     Amendment or Termination of the Program.

     The Board may amend, suspend or terminate the Program at any time;
provided, however, that no amendment, suspension or termination which was
approved by the Board during the Benefit Protection Period shall be valid or
effective if such amendment, suspension or termination would alter the
provisions of this Section 6, adversely affect an Eligible Employee’s right to
or amount of an Equalization Amount under the Program, whether or not the
Eligible Employee’s employment had terminated at the time the amendment,
suspension or termination was so approved, or otherwise eliminate or reduce any
protection provided by the Program; provided, however, that any such amendment,
suspension or termination may be effected, even if so approved after such a
public announcement, if (a) the amendment, suspension or revision is approved
after any plans have been abandoned to effect the transaction which, if
effected, would have constituted a Change in Control and the event which would
have constituted the Change in Control has not occurred, and (b) within a period
of six months after such approval, no other event constituting a Change in
Control shall have occurred, and no public announcement of a proposed event
which would constitute a Change in Control shall have been made, unless
thereafter any plans to effect the Change in Control have been abandoned and the
event which would have constituted the Change in Control has not occurred. Any
amendment, suspension or termination of the Program which is approved by the
Board prior to a Change in Control at the request of a third party who
effectuates a Change in Control shall be deemed to be an amendment, suspension
or termination which is approved during the Benefit Protection Period.

Section 7.     General.

              (a)     No Right of Employment. Nothing contained in the Program
nor any action of the Committee pursuant to the Program shall give any
individual any right to remain in the employ of the Corporation or to impair the
Corporation’s right to terminate the employment of any individual at any time,
with or without cause, which right is hereby reserved.

              (b)     Costs of the Program. The costs and expenses of
administering the Program shall be borne by the Corporation.

              (c)     No Assignment. The interest and property rights of any
individual under the Program shall not be subject to option or be assignable
either by voluntary or involuntary assignment or by operation of law, including
(without limitation) bankruptcy, garnishment, attachment or other creditor’s
process, and any act in violation of this

6



--------------------------------------------------------------------------------



 



Section 7(c) shall be void.

              (d)     Applicable Law. The Program shall be administered,
enforced, construed and governed in accordance with the laws of the State of
California, without regard to the conflicts of laws principles thereof.

              (e)     Participant’s Rights Unsecured. The Program is not
intended and shall not be construed to require the Corporation to fund any of
the benefits provided hereunder or to establish a trust for such purpose. The
interest under the Program of any individual shall be an unsecured claim against
the general assets of the Corporation.

Section 8.     Execution.

     To record the adoption of the Chevron Corporation Benefit Protection
Program to read as set forth herein effective March 29, 2000, Chevron
Corporation has caused its authorized officer to affix the corporate name hereto
this 29th day of March, 2000.

CHEVRON CORPORATION

By:     /s/ LYDIA BEEBE     



7